DETAILED ACTION

1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to filed provisions of the AIA . 

2. 	Claims 52-75 are pending upon entry of amendment filed on 3/27/19.

Applicant’s election of group I, claims 52-60 without traverse in the reply filed on 1/21/21 has been acknowledged.   

Accordingly, claims 61-75 are withdrawn from further consideration by the examiner, 37 CFR 1.142 (b) as being drawn to a nonelected invention. 

Claim 52-60 are under consideration in the instant application.

3.	      Applicant’s IDS filed on 2/6/20 have been acknowledged.

4.	The oaths filed on 3/27/19 have been acknowledged.

5.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

6.	Claims 57-59 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.


7.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

8.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

9.	Claim(s) 52 and 57-60 are rejected under 35 U.S.C. 102(a)(1)(2) as being anticipated by U.S. Pat. 7,648,702.

The ‘702 patent teaches antibody formulations comprising about 50mg/ml antibody, about 10mM of L-arginine, about 10mM-50mM NaCl, about 4% of sucrose/mannitol and 0.02% polysorbate (col. 8) at pH about 7.

The ‘702 patent further teaches that the antibody can be administered parenterally (col. 9-10) and packaging in prefilled syringes (col. 13). As packaging requires opening of container (e.g. degassing), it meets the limitations of claim 60 and included in this rejection.  Therefore, the reference teachings anticipate the claimed invention.


A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

11.	Claim(s) 52-54 and 57-60 are rejected under 35 U.S.C. 103(a) as being unpatentable over U.S. Pat. 7,648,702.

The teachings of the ‘702 patent have been discussed, supra.

The reference teaches the uses of trehalose in various concentrations (col. 6-8) as well as use of humanized VEGF (col.5) antibody.  Given that the bevacizumab, ranibizumab or alibercept are human monoclonal and/or Fc fused, claim 58 is included in this rejection.  

Further, claim 53-54 are included in this rejection where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.  See MPEP2144.05.  The claimed formulations are included in the compositions taught by the ‘702 patent absent of showing any unobvious differences.

Therefore, claimed invention as a hole was prima facie obvious to one of ordinary skilled in the art at the time the invention was made, as evidenced by reference, especially in the absence to the contrary.

(s) 52-60 are rejected under 35 U.S.C. 103(a) as being unpatentable over U.S. Pat. 7,648,702 in view of U.S. Pub. 2015/0071936 (IDS reference).

The teachings of the ‘702 publication have been discussed, supra.

The disclosure of the ‘702 publication differs from the instant claimed invention in that it does not teach the use cyclodextrin or poloxamer as in claims 55-56 of the instant application. 

The ‘936 publication teaches the use of cyclodextrins and poloxamers ([0029-0032]) to stabilize and reduce aggregate formation in the antibody formulation.

It would have been obvious to one of ordinary skill in the art at the time the invention was made to add cyclodextrins and poloxamers as taught by the ‘936 publication into the antibody stabilizing formulation taught by the ‘702 patent. 

One of ordinary skill in the art at the time the invention was made would have been motivated to do so because the addition of cyclodextrins and poloxamers improves stability of antibody by reducing aggregates.

From the teachings of references, it would have been obvious to one of ordinary skill in art to combine the teachings of the references and there would have been a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole was prima facie obvious to one of the ordinary in the art at the time of invention was made, as evidenced by the references, especially in the absence of evidence to the contrary.

13.	No claims are allowable.

14.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to YUNSOO KIM whose telephone number is (571)272-3176.  The examiner can normally be reached on Mon-Fri 8:30-5.   If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Kolker can be reached on 571-272-3181.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Yunsoo Kim
Patent Examiner
Technology Center 1600
March 10, 2021


/YUNSOO KIM/Primary Examiner, Art Unit 1644